       Case 3:20-cr-01182-BAS Document 60 Filed 02/17/21 PageID.288 Page 1 of 3




     Igor Litvak, Esq.
 1
     Attorney for Defendant
 2   NY Bar No. 5109749
     The Litvak Law Firm, PLLC
 3   1733 Sheepshead Bay Road Suite 22
     Brooklyn, NY 11235
 4
     Phone: 718-989-2908
 5   Fax: 718-989-2908
     Email: Igor@LitvakLawNY.com
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,
 9                                                             Case No.: 20-cr-01182-BAS
                            Plaintiff,
10
            vs.
11
     KIRILL VICTOROVICH FIRSOV,
12
                            Defendant.
13   ________________________________________
     __
14
                                     JOINT MOTION TO CONTINUE
15

16          KIRILL FIRSOV, by and through his undersigned counsel, Igor Litvak, hereby submits
17
     this joint motion to continue the sentencing, currently scheduled for April 12th, 2021, and to
18
     reschedule it to May 24th, 2021.
19

20           As grounds for this motion, undersigned Counsel states that the current sentencing date

21   of April 12th, 2021 was set at the conclusion of the plea hearing on January 21st, 2021. At the
22
     conclusion of the plea hearing, I informed the Court that I will not be available for sentencing on
23
     April 12th, 2021, since I will be attending a jury trial in the Eastern District Court of New York,
24
     which starts on April 12th, and is expected to last for three weeks. However, as no other date was
25

26   available at that time, I was instructed to file a motion to continue.

27          After conferring with the Government, parties are requesting sentencing to be continued
28
     to May 24th, 2021. In this context, Defendant respectfully moves the Court to continue


                                                       1
       Case 3:20-cr-01182-BAS Document 60 Filed 02/17/21 PageID.289 Page 2 of 3




     sentencing to May 24th, 2021. The Government joins in this request.
 1

 2          Thank you for Your Honor’s time and attention to this matter.

 3                                                      /s/ Igor Litvak, Esq.
                                                        Attorney for Defendant
 4
                                                        NY Bar No. 5109749
 5                                                      The Litvak Law Firm, PLLC
                                                        1733 Sheepshead Bay Road Suite 22
 6                                                      Brooklyn, NY 11235
 7
                                                        Email: Igor@LitvakLawNY.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    2
       Case 3:20-cr-01182-BAS Document 60 Filed 02/17/21 PageID.290 Page 3 of 3




                                    CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on 17th day of February 2021 I electronically filed the foregoing

 3   Defendant’s motion to continue sentencing using the CM/ECF system. I certify that all parties to
 4
     the case are registered CM/ECF users and that service will be accomplished by the CM/ECF
 5
     system.
 6

 7
                                                                     _____/s/ Igor Litvak____
                                                                          Igor Litvak, Esq.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    3
